









EXHIBIT 10 (o)(1)









THE BLACK & DECKER
SUPPLEMENTAL RETIREMENT SAVINGS PLAN



January 1, 2005





















--------------------------------------------------------------------------------



THE BLACK & DECKER
SUPPLEMENTAL RETIREMENT SAVINGS PLAN

TABLE OF CONTENTS

ARTICLE 1
DEFINITIONS

1.1
1.2
1.3
1.4
1.5
1.6
1.7
1.8
1.9
1.10
1.11
1.12
1.13
1.14
1.15
1.16
1.17
1.18
1.19
1.20
1.21
1.22
1.23
1.24
1.25
1.26
1.27 ACCOUNT
BENEFICIARY
CHANGE IN CONTROL
CODE
COMMITTEE
COMPANY
COMPENSATION
COMPENSATION DEFERRAL ACCOUNT
COMPENSATION DEFERRALS
DESIGNATED BONUS PROGRAM
DESIGNATION DATE
EFFECTIVE DATE
ELIGIBLE EMPLOYEE
EMPLOYER
EMPLOYER CONTRIBUTION CREDIT ACCOUNT
EMPLOYER CONTRIBUTION CREDITS
ENTRY DATE
ERISA
EXCHANGE ACT
PARTICIPANT
PARTICIPANT ENROLLMENT AND ELECTION FORM
PLAN
PLAN MANAGER
PLAN YEAR
PRIOR PLAN
SAVINGS PLAN
VALUATION DATE 1
1
1
3
3
3
4
4
4
4
4
4
4
4
4
4
4
4
5
5
5
5
5
5
5
5
5

ARTICLE 2
ELIGIBILITY AND PARTICIPATION

2.1
2.2
2.3 REQUIREMENTS
RE-EMPLOYMENT
CHANGE OF EMPLOYMENT CATEGORY 5
6
6

i

--------------------------------------------------------------------------------



ARTICLE 3
CONTRIBUTIONS AND CREDITS

3.1
3.2
3.3 EMPLOYER CONTRIBUTIONS CREDITS
PARTICIPANT COMPENSATION DEFERRALS
DEFERRALS UNDER OTHER PLANS OR ARRANGEMENTS 6
7
8

ARTICLE 4
ALLOCATION OF FUNDS

4.1
4.2
4.3
4.4
4.5
4.6
4.7
ALLOCATION OF EARNINGS OR LOSSES ON ACCOUNTS
ACCOUNTING FOR DISTRIBUTIONS
SEPARATE ACCOUNTS
INTERIM VALUATIONS
DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS
EXPENSES
INSURANCE 8
9
9
9
9
10
10

ARTICLE 5
ENTITLEMENT TO BENEFITS

5.1
5.2
5.3 PAYMENT DATES
VESTING
TREATMENT OF FORFEITURES 10
11
11

ARTICLE 6
DISTRIBUTION OF BENEFITS

6.1
6.2
6.3
6.4 AMOUNT
METHOD OF PAYMENT
DEATH BENEFITS
CHANGE IN CONTROL OF THE COMPANY 12
12
12
13

ARTICLE 7
BENEFICIARIES; PARTICIPANT DATA

7.1
7.2 DESIGNATION OF BENEFICIARIES
INFORMATION TO BE FURNISHED BY PARTICIPANTS AND
BENEFICIARIES; INABILITY TO LOCATE PARTICIPANTS OR
BENEFICIARIES 13


13

ii

--------------------------------------------------------------------------------



ARTICLE 8
ADMINISTRATION

8.1
8.2
8.3
8.4 ADMINISTRATIVE AUTHORITY
UNIFORMITY OF DISCRETIONARY ACTS
LITIGATION
CLAIMS PROCEDURE 14
15
15
15

ARTICLE 9
AMENDMENT

9.1
9.2 RIGHT TO AMEND
AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN 16
16

ARTICLE 10
TERMINATION

10.1
10.2
10.3
10.4
10.5 TERMINATION OR SUSPENSION OF PLAN
AUTOMATIC TERMINATION OF PLAN
SUSPENSION OF DEFERRALS
ALLOCATION AND DISTRIBUTION
SUCCESSOR TO EMPLOYER 16
17
17
17
17

ARTICLE 11
THE TRUST

11.1
ESTABLISHMENT OF TRUST 17

ARTICLE 12
MISCELLANEOUS

12.1
12.2
12.3 LIMITATIONS ON LIABILITY OF EMPLOYERS
CONSTRUCTION
SPENDTHRIFT PROVISION 18
18
19

iii

--------------------------------------------------------------------------------



THE BLACK & DECKER
SUPPLEMENTAL RETIREMENT SAVINGS PLAN

RECITALS

        The Black & Decker Supplemental Retirement Savings Plan (the “Plan”) is
adopted by The Black & Decker Corporation (the “Company”) for certain executive
employees. The purpose of the Plan is to offer those employees an opportunity to
elect to defer the receipt of compensation in order to provide deferred
compensation benefits taxable pursuant to Section 451 of the Internal Revenue
Code of 1986, as amended (the “Code”). The Plan is intended to be a “top-hat”
plan (i.e., an unfunded deferred compensation plan maintained for a select group
of management or highly-compensated employees) under Sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security act of 1974, as amended
(“ERISA”). This Plan shall apply to all amounts earned and/or vested on or after
January 1, 2005. Amounts earned and vested on or before December 31, 2004, shall
be subject to the terms of the applicable Prior Plan.

The Company recognizes the transfer of the associated assets and liabilities of
the Pentair, Inc. Non-Qualified Deferred Compensation Plan, as amended and
restated effective as of January 1, 2002, (Pentair, Inc. NQDCP) from the
Pentair, Inc. NQDCP to the Company effective as of October 4, 2004, for
employees who became Black & Decker employees as a result of the acquisition by
the Company of Pentair Inc.‘s Tools Group. Deferrals made under the Pentair,
Inc. NQDCP prior to January 1, 2005, will be administered in accordance with the
Pentair, Inc. NQDCP to the extent the deferrals are vested prior to January 1,
2005. All deferrals earned or vested after January 1, 2005 for such employees,
will be administered in accordance with this Plan.

ARTICLE 1

DEFINITIONS

        1.1     ACCOUNT means the balance credited to a Participant’s or
Beneficiary’s Plan account, including contribution credits and income, gains and
losses (as determined by the Committee, in its discretion) credited thereto. A
Participant’s or Beneficiary’s Account shall be determined as of the date of
reference.

        1.2     BENEFICIARY means any person or persons so designated in
accordance with the provisions of Article 7.

        1.3     CHANGE IN CONTROL means with respect to the Black & Decker
Corporation or its subsidiaries or affiliates:

(a)  

The acquisition by any one person or more than one person acting as a group of
any of the Corporation’s stock, if the sum of the stock so acquired plus the
stock held by that person or group before the acquisition constitutes more than
fifty percent (50%) of the total fair market value or


1

--------------------------------------------------------------------------------



 

total voting power of the stock of the Corporation and the stock held by that
person or group immediately before that acquisition constituted fifty percent
(50%) or less of the then total fair market value or total voting power of the
stock of the Corporation. An increase in the percentage of the Corporation’s
stock owned by any one person or persons acting as a group as a result of a
transaction in which the Corporation acquires its stock in exchange for property
will be treated as an acquisition of stock for this purpose. This paragraph (a)
only applies when there is a transfer of stock of the Corporation (or issuance
of stock of the Corporation) and stock in the Corporation remains outstanding
after the transaction.


(b)  

The acquisition by any one person or more than one person acting as a group
during the 12-month period ending on the most recent such acquisition by that
person or group of ownership of stock of the Corporation possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Corporation
and the stock held by that person or group immediately before that acquisition
constituted less than thirty-five percent (35%) of the then total voting power
of the stock of the Corporation.


(c)  

A majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election, provided
that no other corporation is the majority stockholder of the stock of the
Corporation.


(d)  

The acquisition by any one person or more than one person acting as a group
during the 12-month period ending on the most recent such acquisition by that
person or group of assets of the Corporation that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the Corporation’s assets immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the Corporation’s assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with those assets. There
is no Change in Control of the Corporation under this Paragraph (d) when there
is a transfer to an entity that is controlled by the shareholders of the
Corporation immediately after the transfer. A transfer of assets will not
qualify as a Change in Control of the Corporation under this Paragraph (d) if
the assets are transferred to: (i) a shareholder of the Corporation immediately
before the transfer in exchange for or with respect to the Corporation’s stock;
(ii) an entity, fifty percent (50%) or more of the total value or voting power
of which is owned, directly or indirectly, by the Corporation; (iii) a person,
or more than one person acting as a group, that owns, directly or indirectly,
fifty percent (50%) or more of the total value or voting power of all of the
outstanding stock of the Corporation; or (iv) an entity, at least


2

--------------------------------------------------------------------------------



 

fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a person, or more than one person acting as a group,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all of the outstanding stock of the Corporation.


        For the purpose of interpreting this definition of “Change in Control of
the Corporation,” the following rules apply:

                  (1)        Persons will be considered as acting as a group
only if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets, or similar business
transaction with the Corporation. If a person, including an entity shareholder,
owns stock in the Corporation and the other corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar transaction
with respect to the Corporation, that shareholder is considered to be acting as
a group with other shareholders in a corporation only to the extent of the
ownership in that corporation prior to the transaction giving rise to the Change
in Control event and not with respect to the ownership interest in the other
corporation.


                  (2)        Ownership shall be determined taking into account
the attribution rules set forth in Section 318(a) of the Code. Stock underlying
a vested option is considered owned by the option holder and non-vested stock is
not considered owned by the option holder.


                  (3)        If any one person, or more than one person acting
as a group, is considered to effectively control the Corporation as described in
Paragraphs (b) & (c) above, the acquisition of additional control of the
Corporation by the same person or persons is not considered to cause a change in
the effective control of the Corporation or to cause a change in the ownership
of the Corporation for the purposes of this definition.


                  (4)        Each Change in Control event described in this
definition is intended to constitute a change in ownership or effective control
of the Corporation or in the ownership of a substantial portion of the
Corporation’s assets within the meaning of Section 409A(a)(2)(A)(v) of the Code.


        1.4     CODE means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

        1.5     COMMITTEE means the Pension Management Committee of the Company.

        1.6     COMPANY means The Black & Decker Corporation and its successors
and assigns.

3

--------------------------------------------------------------------------------



        1.7     COMPENSATION means the base salary of an employee of an Employer
and any bonus payment payable to an employee of an Employer under a Designated
Bonus Program.

        1.8     COMPENSATION DEFERRAL ACCOUNT is defined in Section 3.2.

        1.9     COMPENSATION DEFERRALS is defined in Section 3.2.

        1.10     DESIGNATED BONUS PROGRAM means The Black & Decker Annual
Incentive Plan, and any other cash-based incentive plan designated by the
Committee from time to time.

        1.11     DESIGNATION DATE means the date or dates on which a designation
of deemed investment directions by an individual pursuant to Section 4.5, or any
change in a prior designation of deemed investment directions by an individual
pursuant to Section 4.5, shall become effective. The Designation Dates in any
Plan Year shall be specified by the Committee.

        1.12     EFFECTIVE DATE means the effective date of the Plan, which,
notwithstanding the date of execution hereof, shall be January 1, 2005.

        1.13     ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable
portion thereof), a person employed by an Employer, who is paid through a U.S.
payroll system, is a “highly compensated employee” as defined at Code Section
414(q), and who is determined by the Committee to be a member of a select group
of management or highly compensated employees. The term Eligible Employee shall
not include a non-U.S. citizen who is ineligible for the Savings Plan. By each
November 1 (or on or before the Effective Date for the Plan’s first Plan Year),
the Plan Manager shall notify those individuals, if any, who will be Eligible
Employees for the next Plan Year. If the Committee determines that an individual
first becomes an Eligible Employee during a Plan Year, the Plan Manager shall
notify such individual of the Committee’s determination and of the date during
the Plan Year on which the individual shall first become an Eligible Employee.

        1.14     EMPLOYER means the Company unless otherwise herein provided, or
any subsidiary or affiliate of the Company that agrees, with the consent of the
Company, to become a party to the Plan.

        1.15     EMPLOYER CONTRIBUTION CREDIT ACCOUNT is defined in Section 3.1.

        1.16     EMPLOYER CONTRIBUTION CREDITS is defined in Section 3.1.

        1.17     ENTRY DATE with respect to an individual means the first day of
the pay period following the date on which the individual first becomes an
Eligible Employee.

        1.18     ERISA means the Employee Retirement Income Security Act of
1974, as amended from time to time.

4

--------------------------------------------------------------------------------



        1.19     EXCHANGE ACT means the Securities Exchange Act of 1934, as
amended from time to time.

        1.20     PARTICIPANT means any person so designated in accordance with
the provisions of Article 2, including, where appropriate according to the
context of the Plan, any former employee who is or may become (or whose
Beneficiaries may become) eligible to receive a benefit under the Plan.

        1.21     PARTICIPANT ENROLLMENT AND ELECTION FORM means the form or
forms on which a Participant elects to defer Compensation hereunder and on which
the Participant makes certain other designations as required thereon.

        1.22     PLAN means The Black & Decker Supplemental Retirement Savings
Plan, as amended from time to time.

        1.23     PLAN MANAGER means the Vice President of Benefits for the
Company, or such other person as may be designated by the Committee.

        1.24     PLAN YEAR means each accounting period commencing on the
Effective Date and ending on the December 31 of each year in which the Plan is
in effect.

        1.25     PRIOR PLAN means the Company’s Supplemental Retirement Savings
Plan, effective February 1, 1996.

        1.26     SAVINGS PLAN means The Black & Decker Retirement Savings Plan
or a successor plan.

        1.27     VALUATION DATE means the last day of each Plan Year and any
other date that the Committee, in its sole discretion, designates as a Valuation
Date.

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

        2.1     REQUIREMENTS. Every Eligible Employee on the Effective Date
shall be eligible to become a Participant on the Effective Date. Every other
Eligible Employee shall be eligible to become a Participant on the first Entry
Date occurring on or after the date on which he or she becomes an Eligible
Employee. No individual shall become a Participant, however, if he or she is not
an Eligible Employee on the date his or her participation is to begin.

        Participation in the Participant Compensation Deferral feature of the
Plan is voluntary. In order to participate in the Participant Compensation
Deferral feature of the Plan, an otherwise Eligible Employee must make written
application in such manner as may be required by Section 3.2 and by the
Committee and must agree to make Compensation Deferrals as provided in Article
3.

5

--------------------------------------------------------------------------------



        2.2     RE-EMPLOYMENT. If an Eligible Employee whose employment with all
Employers is terminated is subsequently re-employed by an Employer, he or she
shall become an Eligible Employee in accordance with the provisions of Section
2.1.

        2.3     CHANGE OF EMPLOYMENT CATEGORY. During any period in which a
Participant remains in the employ of an Employer, but ceases to be an Eligible
Employee, he or she shall not be eligible to make Compensation Deferrals
hereunder.

ARTICLE 3

CONTRIBUTIONS AND CREDITS

        3.1     EMPLOYER CONTRIBUTION CREDITS. There shall be established and
maintained a separate Employer Contribution Credit Account in the name of each
Participant. There shall be established the following two sub-accounts under a
Participant’s Employer Contribution Credit Account: (a) Matching Contribution
Sub-Account; and (b) Discretionary Contribution Sub-Account. Each such
Sub-Account shall be credited or debited, as applicable, with (a) amounts equal
to the Employer’s Contribution Credits credited to that Sub-Account; (b) any
deemed earnings and losses (to the extent realized, based upon the deemed fair
market value of the Sub-Account’s deemed assets as determined by the Committee,
in its sole and absolute discretion) allocated to that Sub-Account; and (c)
expenses charged to that Sub-Account.

        For purposes of this Section, the Employer’s Contribution Credits
credited to a Participant’s Matching Contribution Sub-Account for a particular
Plan Year shall be an amount equal to the amount of the matching contributions
that would be made to the Participant’s account under the Savings Plan for the
Plan Year if the Participant’s Compensation Deferrals hereunder for the Plan
Year had been made to the Savings Plan (disregarding for purposes of this
assumption the Code § 402(g) limit) instead of under this Plan (and assuming
that no non-discrimination or annual addition test limits on matching
contributions and no limits on recognizable compensation applied to the Savings
Plan). The Company reserves the right, subject to any restrictions imposed by
applicable law, to credit Participant Matching Contribution Sub-Accounts with
common stock of the Company, which shall be credited at its fair market value at
the time of contribution.

        For purposes of this Section, the Employer’s Contribution Credits
credited to a Participant’s Discretionary Contribution Sub-Account for a
particular Plan Year shall be an amount (if any) determined by the Committee, in
its sole and absolute discretion.

        The Participant’s Employer Contribution Credit Account shall be credited
or debited, as applicable, as of each Valuation Date, with deemed earnings or
losses, as applicable, and expenses. The amount of deemed earnings or losses and
expenses shall be as determined by the Committee hereunder, in its sole and
absolute discretion. The Committee shall have the sole and absolute discretion
to allocate such deemed earnings or losses and expenses among Participants’
Employer Contribution Credit Accounts and among a Participant’s Sub-Accounts

6

--------------------------------------------------------------------------------



pursuant to such allocation rules as the Committee deems to be reasonable and
administratively practicable.

        A Participant shall at all times be 100% vested in amounts credited to
his or her Employer Contribution Account.

        3.2     PARTICIPANT COMPENSATION DEFERRALS. In accordance with rules
established by the Committee, a Participant may elect to defer Compensation
which is due to be earned and which would otherwise be paid to the Participant.
A Participant may elect to defer up to 25% of his base salary earned prior to
January 1, 2006 and 50% of his base salary earned after January 1, 2006 with no
reduction of such maximum percentage for the percentage of base salary the
Participant has directed to be contributed to the Savings Plan. A Participant
may elect to defer up to 100% of a bonus payment not yet payable to him or her
at the time of the election under a Designated Bonus Program reduced by the
percentage of the bonus that the Participant has directed to be contributed to
the Savings Plan as Before-Tax and/or After-Tax contributions pursuant to the
Participant’s Savings Plan election in effect at the time the Participant makes
a bonus deferral election under this Plan after taking into account the limit on
compensation imposed by Code § 401(a)(17). Amounts so deferred will be
considered a Participant’s “Compensation Deferrals.” Ordinarily, a Participant
shall make a Compensation Deferral election with respect to a coming Plan Year
during the period beginning on the November 1 and ending on the November 30 of
the prior Plan Year, or during such other period prior to the beginning of the
coming Plan Year established by the Committee. In the first year in which an
individual becomes an Eligible Employee, any newly Eligible Employee may make a
Compensation Deferral election with respect to services to be performed
subsequent to the election within thirty (30) days after the date the individual
becomes eligible.

        In accordance with rules and subject to limitations established by the
Committee, an election to defer the receipt of all or any portion of performance
compensation (as defined in Code Section 409A and the regulations and guidance
thereunder) under a Designated Bonus Program that is payable to the Eligible
Employee by an Employer shall be made on such form or forms as determined by the
Plan Manager and shall be made at least six (6) months prior to end of the
service period over which such incentive compensation is earned by the Eligible
Employee and the Eligible Employee shall become a Participant upon making such
election. Incentive compensation deferrals shall be deductible from the
incentive compensation otherwise payable to the deferring Participant, and shall
be credited to the Account of the deferring Participant.

        Compensation Deferrals shall be made through regular payroll deductions
or through an election by the Participant to defer the payment of a bonus
payment not yet payable to him or her at the time of the election under a
Designated Bonus Program. The Participant may terminate his or her regular
payroll deduction Compensation Deferral amount as of, and by written notice
delivered to the Committee, prior to the last date a deferral election could be
made. Notwithstanding anything to the contrary, for the 2005 Plan Year, a
Participant can revoke his or her deferral election with respect to base salary
and/or a bonus payment, provided that he or she do so prior to December 31, 2005
and the amount subject to the revocation is includible in the Participant’s
income in the 2005 calendar year, or, if later, the taxable year in which the
amounts are earned and vested. A Participant’s deferral election will be
automatically revoked if the

7

--------------------------------------------------------------------------------



Participant obtains a hardship distribution under the Company’s Retirement
Savings Plan. Once terminated, a regular payroll deduction Compensation Deferral
amount may not be subsequently reinstated earlier than the first day of the next
Plan Year. A Compensation Deferral election shall continue in force only for the
Plan Year for which the election is first effective. An Eligible Employee shall
make a new Compensation Deferral election effective as of the first day of each
Plan Year in accordance with the procedures specified in this Section 3.2 for
making Compensation Deferral elections. All Compensation Deferral elections
shall be made on a subsequent Participant Enrollment and Election Form provided
by the Committee. Compensation Deferrals shall be deducted by the Employer from
the Compensation of a deferring Participant and shall be credited to the Account
of the deferring Participant.

        There shall be established and maintained by the Employer a separate
Compensation Deferral Account in the name of each Participant to which shall be
credited or debited: (a) amounts equal to the Participant’s Compensation
Deferrals and other incentive compensation deferrals; (b) amounts equal to any
deemed earnings or losses (to the extent realized, based upon deemed fair market
value of the Account’s deemed assets, as determined by the Committee, in its
sole and absolute discretion) attributable or allocable thereto; and (c)
expenses charged to that Account. A Participant shall at all times be 100%
vested in amounts credited to his or her Participant Compensation Deferral
Account.

        3.3    DEFERRALS UNDER OTHER PLANS OR ARRANGEMENTS. DEFERRALS UNDER
OTHER PLANS OR ARRANGEMENTS. In accordance with rules and subject to limitations
established by the Committee, amounts credited for the benefit of an Eligible
Employee under other deferred compensation plans or arrangements of an Employer
as designated by the Committee may be transferred to this Plan. Prior to any
such transfer, the Eligible Employee must complete such form or forms as
determined by the Plan Manager. Upon being transferred to this Plan, such
amounts shall be credited to the Account of such Eligible Employee as a
Participant under this Plan, and shall be administered in accordance with the
provisions of this Plan.

Notwithstanding the foregoing, deferrals made under the Pentair, Inc.
Non-Qualified Deferred Compensation Plan which have been earned and vested prior
to January 1, 2005 shall be administered in accordance with the Pentair, Inc.
Non-Qualified Deferred Compensation Plan and, with respect to deferrals which
have been earned and vested prior to January 1, 2005, elections made under the
Pentair, Inc. Non-Qualified Deferred Compensation Plan on the form of
distribution and deferral period shall be deemed to be the distribution form and
date that would have applied under the Pentair, Inc. Non-Qualified Deferred
Compensation Plan.

ARTICLE 4

ALLOCATION OF FUNDS

        4.1     ALLOCATION OF EARNINGS OR LOSSES ON ACCOUNTS. Subject to such
limitations as may from time to time be required by law, imposed by the
Committee or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may be imposed

8

--------------------------------------------------------------------------------



from time to time by the Committee, prior to the date on which a direction will
become effective, the Participant shall have the right to direct the Committee
how amounts in his or her Account shall be deemed to be invested. The
Participant’s Plan Account will be credited or debited with the increase or
decrease in the realizable net asset value or credited interest, as applicable,
of the designated deemed investments, as follows: as of each Valuation Date, an
amount equal to the net increase or decrease in realizable net asset value or
credited interest, as applicable, of each deemed investment within the Account
since the preceding Valuation Date shall be allocated among all Participants’
Accounts deemed to be invested in that investment in accordance with the ratio
which the portion of the Account of each Participant which is deemed to be
invested within that investment, determined as provided herein, bears to the
aggregate of all amounts deemed to be invested within that investment.

        4.2     ACCOUNTING FOR DISTRIBUTIONS. As of the date of any distribution
hereunder, the distribution made hereunder to the Participant or his or her
Beneficiary or Beneficiaries shall be charged to such Participant’s Account.
Such amounts shall be charged on a pro rata basis against the investments in
which the Participant’s Account is deemed to be invested.

        4.3     SEPARATE ACCOUNTS. A separate account under the Plan shall be
established and maintained to reflect the Account for each Participant with
sub-accounts to show separately the deemed earnings and losses credited or
debited to such Account, and the applicable deemed investments of the Account.

        4.4     INTERIM VALUATIONS. If it is determined by the Committee that
the value of the Participant’s account as of any date on which distributions are
to be made differs materially from the value of the Participant’s Account on the
prior Valuation Date upon which the distribution is to be based, the Committee,
in its sole and absolute discretion, shall have the right to designate any date
in the interim as a Valuation Date for the purpose of revaluing the
Participant’s Account so that the Account will, prior to the distribution,
reflect its share of such material difference in value.

        4.5     DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS. Subject to such
limitations as may from time to time be required by law, imposed by the
Committee or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may be established from time to time by the Plan
Manager, each Participant may communicate to the Plan Manager a direction as to
how his or her Plan Account should be deemed to be invested among such
categories of deemed investments as may be made available by the Committee
hereunder. The Plan Manager has discretion to develop rules and regulations to
administer such investment elections and transfers of investments, including
establishing dollar or percentage increments of the Plan Accounts for
Participants to invest, and limits on the value of Plan Accounts that
Participants may invest in each deemed investment category or transfer between
each deemed investment category.

        All amounts credited to the Participant’s Account shall be deemed to be
invested in accordance with the then effective deemed investment direction; and
as of the effective date of any new deemed investment direction, all or a
portion of the Participant’s Account at that date

9

--------------------------------------------------------------------------------



shall be reallocated among the designated deemed investment categories in the
manner specified in the new deemed investment direction unless and until a
subsequent deemed investment direction shall be delivered and become effective.
An election concerning deemed investment choices shall continue indefinitely as
provided in the election form or other procedure specified by the Committee.

        If the Plan Manager receives an initial or revised deemed investment
direction which it deems to be incomplete, unclear or improper, the
Participant’s investment direction then in effect shall remain in effect (or, in
the case of a deficiency in an initial deemed investment direction, the
Participant shall be deemed to have delivered no deemed investment direction)
until the next Designation Date, unless the Committee provides for, and permits
the application of, corrective action prior thereto. If the Plan Manager
possesses (or is deemed to possess as provided above) at any time directions as
to the deemed investment of less than all of a Participant’s Account, the
Participant shall be deemed to have directed that the undesignated portion of
the Account be deemed to be invested in a money market, fixed income or similar
fund made available under the Plan as determined by the Committee in its sole
and absolute discretion.

        Each Participant hereunder, as a condition to his or her participation
hereunder, agrees to indemnify and hold harmless the Plan Manager, the Committee
and their agents and representatives from any losses or damages of any kind
relating to the deemed investment of the Participant’s Account hereunder. Each
reference in this Section to a Participant shall be deemed to include, where
applicable, a reference to a Beneficiary.

        4.6     EXPENSES. Expenses attributable to the administration of the
Plan, including Trustee fees, shall be paid by the Company, but the Committee,
in its sole and absolute discretion, may elect to charge such expenses against
the appropriate Participant’s Account or Participants’ Accounts. If an expense
is charged against a Participant’s Account, in the sole and absolute discretion
of the Committee, such expense either (i) will reduce the Employer Contribution
Credits under Section 3.1 next due to be made by the Employer in respect of an
Account maintained for the Participant or (ii) will be charged against and shall
reduce the Participant’s Account hereunder.

        4.7     INSURANCE. The Company may purchase life insurance policies on
the lives of certain Participants. If the Company elects to purchase a life
insurance policy upon the life of a Participant, than the Participant shall
assist the Company by submitting to a physical examination and supplying such
additional information necessary to obtain the insurance policy. The Company
shall own the life insurance policies and the Participants shall have no claim
or interest in the policies.

ARTICLE 5

ENTITLEMENT TO BENEFITS

        5.1    PAYMENT DATES. On his or her Participant Enrollment and Election
Form, a Participant may select an initial payment date for the payment or
commencement of

10

--------------------------------------------------------------------------------



payment of his or her vested Account. For this purpose, the initial payment date
may be (i) a specified date that is no earlier than 12 months following the date
of termination of the Participant’s employment with the Company and all of its
subsidiaries and affiliates, or (ii) a specified date that is no earlier than
the first day of the second Plan Year following the Plan Year to which the
Compensation Deferral relates. The Participant’s vested Account will be valued
and payable according to the provisions of Article 6. The form of payment may be
changed or an initial payment date may be extended to a later date so long as
the election to change the form of payment or to so extend the date is made by
the Participant 12 months prior to the initial payment date, may not take effect
for at least 12 months from the date of the election to extend and does not
provide for a new distribution date that is earlier than five years after the
initial payment date. An election change, whether to change the form of payment
and/or extend initial payment dates, may not be made more than once. An initial
payment date may not be accelerated.

        Notwithstanding any provision of the Plan to the contrary, the Company
may permit, in an equitable and consistent manner for all Participants, the
acceleration of a payment date solely under the following circumstances as
permitted under the Code: (a) to make a payment to an individual other than the
Participant as may be necessary to comply with a domestic relations order (as
defined in Code Section 414(p)(1)(B)); (b) to make a payment as may be necessary
to comply with a certificate of divestiture (as defined in Code Section
1043(b)(2)); or (c) to pay Federal Insurance Contributions Act (FICA) tax
imposed under Code Section 3101 and Section 3121(v)(2) on compensation deferred
under the Plan and other related employment taxes as permitted under Code
Section 409A and regulations and guidance thereunder.

        If a Participant does not select a payment date for any particular
amounts hereunder, and the Participant terminates employment with the Company
and all of its subsidiaries and affiliates for any reason, the Participant’s
Account at the date of such termination shall be valued and payable 12 months
following such termination according to the provisions of Article 6.

        5.2    VESTING. The Compensation Deferral Account and Matching
Contribution Sub-Account of each Participant shall be 100% vested at all times.

        5.3     TREATMENT OF FORFEITURES. All forfeitures shall be applied to
reduce the corresponding Employer Contribution Credits for the Plan Year in
which the forfeiture occurred and thereupon shall be allocated as an Employer
Contribution Credit in the manner provided for the Employer Contribution Credits
which the forfeitures replace. To the extent such forfeitures exceed the amounts
required or remaining to be credited as Employer Contribution Credits under the
Plan for any Plan Year, the excess shall be applied to reduce Employer
Contribution Credits for the following Plan Years until exhausted. In the event
the Plan is terminated, any forfeitures not yet applied to reduce Employer
Contribution Credits shall revert to the Company.

11

--------------------------------------------------------------------------------



ARTICLE 6

DISTRIBUTION OF BENEFITS

        6.1     DISTRIBUTION EVENTS AND AMOUNT. A Participant (or his or her
Beneficiary) shall become entitled to receive a distribution in an aggregate
amount equal to the Participant’s Account: (a) on or about the payment date or
dates selected by the Participant on his or her Participant Enrollment and
Election Form as provided in Section 5.1 or, if none, on or about the date that
is 12 months after the Participant’s termination of employment with the Company
or any of its subsidiaries or affiliates, (b) on the death of the Participant
pursuant to Section 6.3; or (c) on a Change in Control pursuant to Section 6.4
and Article 10.

        6.2     METHOD OF PAYMENT.

                (a)    Cash Or In-Kind Payments. Payments under the Plan shall
generally be made in cash; provided, however, that payment may be made in cash
or in-kind, as permitted by the Committee in its sole and absolute discretion
and subject to any restrictions on transfer as may be applicable legally and
contractually.

                (b)    Timing and Manner of Payment. In the case of distribution
to a Participant or his or her Beneficiary by virtue of an entitlement pursuant
to Section 5.1, an aggregate amount equal to the Participant’s vested Account
will be paid by the Company, as provided by Section 6.1, in a lump sum or in
substantially equal annual installments not to exceed 10 years (adjusted for
gains and losses, and reduced by any required withholding or other deductions
from such payments), as selected by the Participant at the time the Participant
completes his or her Participant Enrollment and Election Form. If a Participant
fails to designate properly the manner of payment of the Participant’s benefit
under the Plan, such payment will be in a lump sum on or about the fixed payment
date or dates selected by the Participant, or, if none, on or about the date of
the Participant’s termination of employment with the Company and all of its
subsidiaries and affiliates. Notwithstanding the foregoing, amounts transferred
to this Plan from The Pentair, Inc. Non-Qualified Deferred Compensation Plan
earned by and vested in the Participant before January 1, 2005 shall be paid by
the Company in the payment form that would have been applicable pursuant to
section 7 of that plan.

        If the whole or any part of a payment hereunder is to be in
installments, the total to be so paid shall continue to be deemed to be invested
pursuant to Article 4 under such procedures as the Committee may establish, in
which case any deemed income, gain, loss or expense attributable thereto (as
determined by the Committee in its sole and absolute discretion) shall be
reflected in the installment payments, in such equitable manner as the Committee
shall determine.

        6.3     DEATH BENEFITS. If a Participant dies before the commencement of
payments to the Participant hereunder, the entire value of the Participant’s
Account shall be paid, as provided in Section 6.2, to the person or persons
designated in accordance with Section 7.1.

12

--------------------------------------------------------------------------------



        Upon the death of a Participant after payments hereunder have begun but
before he or she has received all payments to which he or she is entitled under
the Plan, the remaining benefit payments shall be paid to the person or persons
designated in accordance with Section 7.1, in a lump-sum.

        In the absence of a valid beneficiary designation, death benefits will
be made to the Participant’s spouse, if alive; and if not, then to the
Participant’s estate.

        6.4     CHANGE IN CONTROL. Notwithstanding any provision of the Plan to
the contrary, on the occurrence of a Change in Control, each Participant may be
paid the entire value of his or her account in one lump sum in accordance with
Article 10.

ARTICLE 7

BENEFICIARIES; PARTICIPANT DATA

        7.1     DESIGNATION OF BENEFICIARIES. Each Participant from time to time
may designate any person or persons (who may be named contingently or
successively) to receive such benefits as may be payable under the Plan upon or
after the Participant’s death, and such designation may be changed from time to
time by the Participant by filing a new designation. Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed in writing
with the Committee during the Participant’s lifetime.

        In the absence of a valid Beneficiary designation, or if, at the time
any benefit payment is due to a Beneficiary, there is no living Beneficiary
validly named by the Participant, the Committee shall cause the payment of any
such benefit payment to be made to the Participant’s spouse, if then living, but
otherwise, to the Participant’s estate. In determining the existence or identity
of anyone entitled to a benefit payment, the Committee may rely conclusively
upon information supplied by the Participant’s personal representative, executor
or administrator. If a question arises as to the existence or identity of anyone
entitled to receive a benefit payment as aforesaid, or if a dispute arises with
respect to any such payment, then, notwithstanding the foregoing, the Committee,
in its sole and absolute discretion, may distribute such payment to the
Participant’s estate without liability for any tax or other consequences which
might flow therefrom, or may take such other action as the Committee deems to be
appropriate.

        7.2     INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES;
INABILITY TO LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement
or notice addressed to a participant or to a Beneficiary at his or her last post
office address as shown on the Employer’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. The Committee shall not
be obliged to search for any Participant or Beneficiary beyond the sending of a
registered letter to such last known address. If the Committee notifies any
Participant or Beneficiary that he or she is entitled to an amount under the
Plan and the Participant or Beneficiary fails to claim such amount or make his
or her location known to the Committee within three (3) years thereafter, then,
except as otherwise

13

--------------------------------------------------------------------------------



required by law, if the location of one or more of the next of kin of the
Participant is known to the Committee, the Committee may direct distribution of
such amount to any one or more or all of such next of kin, and in such
proportions as the Committee determines. If the location of none of the
foregoing persons can be determined, the Committee shall have the right to
direct that the amount payable shall be deemed to be a forfeiture, except that
the dollar amount of the forfeiture, unadjusted for deemed gains or losses in
the interim, shall be paid by the Company if a claim for the benefit
subsequently is made by the Participant or Beneficiary to whom it was payable.
If a benefit payable to an unlocated Participant or Beneficiary is subject to
escheat pursuant to applicable state law, the Company shall not be liable to any
person for any payment made in accordance with such law.

ARTICLE 8

ADMINISTRATION

        8.1     ADMINISTRATIVE AUTHORITY. Except as otherwise specifically
provided herein, the Committee, in its sole and absolute discretion, shall have
the sole responsibility for and the sole control of the operation and
administration of the Plan, and shall have the power and authority to take all
action and to make all decisions and interpretations which may be necessary or
appropriate in order to administer and operate the Plan, including, without
limiting the generality of the foregoing, the power, duty and responsibility to:

            (a)        Resolve and determine all disputes or questions arising
under the Plan, and to remedy any ambiguities, inconsistencies or omissions in
the Plan.

            (b)       Adopt such rules of procedure and regulations as in its
opinion may be necessary for the proper and efficient administration of the Plan
and as are consistent with the Plan.

            (c)       Implement the Plan in accordance with its terms and the
rules and regulations adopted as above.

            (d)       Make determinations concerning the crediting of Plan
Accounts.

            (e)       Appoint any persons or firms, or otherwise act to secure
specialized advice or assistance, as it deems necessary or desirable in
connection with the administration and operation of the Plan, and the Committee
shall be entitled to rely conclusively upon, and shall be fully protected in any
action or omission taken by it in good faith reliance upon, the advice or
opinion of such firms or persons. The Committee shall have the power and
authority to delegate from time to time all or any part of its duties, powers or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person or sub-committee, and in the same manner to revoke
any such delegation of duties, powers or responsibilities. Any action of such
person or sub-committee in the exercise of such delegated duties, powers or
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Committee. Further, the Committee may
authorize one or more persons to execute any

14

--------------------------------------------------------------------------------



certificate or document on behalf of the Committee, in which event any person
notified by an Employer of such authorization shall be entitled to accept and
conclusively rely upon any such certificate or document executed by such person
as representing action by the Committee until such notified person shall have
been notified of the revocation of such authority.

        8.2     UNIFORMITY OF DISCRETIONARY ACTS. Whenever in the administration
or operation of the Plan discretionary actions by the Committee are required or
permitted, such actions shall be consistently and uniformly applied to all
persons similarly situated, and no such action shall be taken which shall
discriminate in favor of any particular person or group of persons.

        8.3     LITIGATION. Except as may be otherwise required by law, in any
action or judicial proceeding affecting the Plan, no Participant or Beneficiary
shall be entitled to any notice or service of process, and any final judgment
entered in such action shall be binding on all persons interested in, or
claiming under, the Plan.

        8.4     CLAIMS PROCEDURE. Any person claiming a benefit under the Plan
(a “Claimant”) shall present the claim, in writing, to the Plan Manager, and the
Plan Manager shall respond in writing. If the claim is denied, the written
notice of denial shall state, in a manner calculated to be understood by the
Claimant:

            (a)    The specific reason or reasons for the denial, with specific
references to the Plan provisions on which the denial is based;

            (b)    A description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation of why
such material or information is necessary; and

            (c)    An explanation of the Plan’s claims review procedure
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

        The written notice denying or granting the Claimant’s claim shall be
provided to the Claimant within ninety (90) days after the Plan Manager’s
receipt of the claim, unless special circumstances require an extension of time
for processing the claim. If such an extension is required, written notice of
the extension shall be furnished by the Plan Manager to the Claimant within the
initial ninety (90) day period and in no event shall such an extension exceed a
period of ninety (90) days from the end of the initial ninety (90) day period.
Any extension notice shall indicate the special circumstances requiring the
extension and the date on which the Plan Manager expects to render a decision on
the claim. Any claim not granted or denied within the period noted above shall
be deemed to have been denied.

        Any Claimant whose claim is denied, or deemed to have been denied under
the preceding sentence (or such Claimant’s authorized representative), may,
within sixty (60) days after the Claimant’s receipt of notice of the denial, or
after the date of the deemed denial, request a review of the denial by notice
given, in writing, to the Committee. Upon such a request for

15

--------------------------------------------------------------------------------



review, the claim shall be reviewed by the Committee (or its designated
representative) which may, but shall not be required to, grant the Claimant a
hearing. In connection with the review, the Claimant may have representation,
may examine pertinent documents, and may submit issues and comments in writing.

        The decision on review normally shall be made within sixty (60) days of
the Committee’s receipt of the request for review. If an extension of time is
required due to special circumstances, the Claimant shall be notified, in
writing, by the Committee, and the time limit for the decision on review shall
be extended to one hundred twenty (120) days. The decision on review shall be in
writing and shall state, in a manner calculated to be understood by the
Claimant, the specific reasons for the decision and shall include references to
the relevant Plan provisions on which the decision is based. The written
decision on review shall be given to the Claimant within the sixty (60) day (or,
if applicable, the one hundred twenty (120) day) time limit discussed above. If
the decision on review is not communicated to the Claimant within the sixty (60)
day (or, if applicable, the one hundred twenty (120) day) period discussed
above, the claim shall be deemed to have been denied upon review. All decisions
on review shall be final and binding with respect to all concerned parties.

ARTICLE 9

AMENDMENT

        9.1     RIGHT TO AMEND. The Company, by written instrument executed by
the Company, shall have the right to amend the Plan, at any time and with
respect to any provisions hereof, and all parties hereto or claiming any
interest hereunder shall be bound by such amendment; provided, however, that no
such amendment shall deprive a Participant or a Beneficiary of a right accrued
hereunder prior to the date of the amendment.

        9.2     AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN.
Notwithstanding the provisions of Section 9.1, the Plan may be amended by the
Company at any time, retroactively if required, if found necessary, in the
opinion of the Company, in order to ensure that the Plan is characterized as a
“top-hat” plan of deferred compensation maintained for a select group of
management or highly compensated employees as described under ERISA sections
201(2), 301(a)(3), and 401(a)(1), and to conform the Plan to the provisions and
requirements of any applicable law (including ERISA and the Code). No such
amendment shall be considered prejudicial to any interest of a Participant or a
Beneficiary hereunder.

ARTICLE 10

TERMINATION

        10.1     TERMINATION OR SUSPENSION OF PLAN. Each Employer reserves the
right to terminate the Plan as to some or all of its Eligible Employees and/or
its obligation to make further credits to Plan Accounts. The Company reserves
the right to suspend the operation

16

--------------------------------------------------------------------------------



of the Plan for a fixed or indeterminate period of time; provided, however, that
during any period of suspension, the Accounts of Participants shall continue to
be credited or debited, as applicable, with deemed investment return pursuant to
Article 4. In the event of a termination of the Plan, the Company reserves the
right to distribute Participants’ Accounts provided that such distribution is in
compliance with Code Section 409A and the regulations and guidance thereunder.

        10.2     TERMINATION OF PLAN ON DISSOLUTION OR CHANGE IN CONTROL. The
Plan automatically shall terminate upon the dissolution of the Company taxed
under Code Section 331. In the event of a Change in Control, the Plan shall
automatically terminate. On termination of the Plan, the provisions of Section
10.4 shall become operative.

        10.3     SUSPENSION OF DEFERRALS. In the event of a suspension of the
Plan, the Company and the Employers shall continue all aspects of the Plan,
other than Compensation Deferrals and Employer Contribution Credits, during the
period of the suspension, in which event the allocation of deemed earnings and
payments hereunder will continue to be made during the period of the suspension
in accordance with Articles 4, 5 and 6.

        10.4     ALLOCATION AND DISTRIBUTION. This Section shall become
operative on a termination of the Plan as to some or all Eligible Employees,
under Section 10.2. Upon the effective date of any such event, notwithstanding
any other provisions of the Plan, the value of the interest of all affected
Participants and Beneficiaries shall be determined and, after deduction of
estimated expenses in liquidating and, if applicable, paying Plan benefits, paid
to them by the Company in lump sum as soon as is practicable, by the end of the
calendar year in which the dissolution occurs or not later than 12 months
following a Change in Control.

        10.5     SUCCESSOR TO EMPLOYER. Any corporation or other business
organization which is a successor to an Employer, which is an affiliate or
subsidiary of the Company, by reason of a Change in Control shall, with the
consent of the Company, have the right to become a party to the Plan by adopting
the same by resolution of the entity’s board of directors or other appropriate
governing body. If, within ninety (90) days from the effective date of such
consolidation, merger or sale of assets, such new entity does not become a party
hereto, as above provided, the Plan automatically shall be terminated as to that
Employer, and the provisions of Section 10.4 shall become operative.

ARTICLE 11

FUNDING

        11.1     UNFUNDED OBLIGATION. The Company’s obligation under the Plan is
an unsecured and unfunded promise to pay benefits. The Company shall have no
obligation to set aside, earmark, or entrust any fund or money with which to pay
its obligations under this Plan. The Participant, his beneficiary, or any
successor in interest to him or her shall be and remain simply a general
creditor of the Company in the same manner as any other creditor having a

17

--------------------------------------------------------------------------------



general claim for matured and unpaid compensation with no right to any specific
assets owned by the Company.

ARTICLE 12

MISCELLANEOUS

        12.1     LIMITATIONS ON LIABILITY OF EMPLOYERS. Neither the
establishment of the Plan nor any modification thereof, nor the creation of any
account under the Plan, nor the payment of any benefits under the Plan shall be
construed as giving to any Participant or other person any legal or equitable
right against any Employer, or any officer or employee thereof except as
provided by law or by any Plan provision. Neither the Company nor any Employer
in any way guarantees any Participant’s Account from loss or depreciation,
whether caused by poor investment performance or the inability to realize upon
an investment due to an insolvency affecting an investment vehicle or any other
reason. In no event shall the Company, an Employer, or any successor, employee,
officer, director or stockholder of the Company or an Employer, be liable to any
person on account of any claim arising by reason of the provisions of the Plan
or of any instrument or instruments implementing its provisions, or for the
failure of any Participant, Beneficiary or other persons to be entitled to any
particular tax consequences with respect to the Plan, or any credit or
distribution hereunder.

        12.2     CONSTRUCTION. If any provision of the Plan is held to be
illegal or void, such illegality or invalidity shall not affect the remaining
provisions of the Plan, but shall be fully severable, and the Plan shall be
construed and enforced as if said illegal or invalid provision had never been
inserted herein. For all purposes of the Plan, where the context admits, the
singular shall include the plural, and the plural shall include the singular.
Headings of Articles and Sections herein are inserted only for convenience of
reference and are not to be considered in the construction of the Plan. The laws
of the State of Maryland shall govern, control and determine all questions of
law arising with respect to the Plan and the interpretation and validity of its
respective provisions, except where those laws are preempted by the laws of the
United States. Participation under the Plan will not give any Participant the
right to be retained in the service of an Employer nor any right or claim to any
benefit under the Plan unless such right or claim has specifically accrued
hereunder.

        The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Company which right is greater than the rights of a
general unsecured creditor of the Company.

        This Plan is intended to be a “top-hat” plan under ERISA. In the event
the Committee determines that the participation of certain individuals as
Eligible Employees under the Plan causes the Plan to fail to qualify as a
“top-hat” plan, the Committee, in its sole and absolute direction, is authorized
to take whatever action it deems necessary to preserve the status of the Plan as
a “top-hat” plan, including, but not limited to, termination of an otherwise
eligible employee’s participation in the Plan and (notwithstanding any
provisions of the Plan to the contrary) immediate distribution of such
individual’s Account.

18

--------------------------------------------------------------------------------



        This Plan is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and any regulations or guidance issued
thereunder, and shall be interpreted accordingly. Any provision of the Plan not
in conformance with Section 409A shall be void as of January 1, 2005.

        12.3     SPENDTHRIFT PROVISION. No amount payable to a Participant or a
Beneficiary under the Plan will, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto. Further, (i) the withholding of taxes from Plan
benefit payments, (ii) the recovery under the Plan of overpayments of benefits
previously made to a Participant or Beneficiary, (iii) if applicable, the
transfer of benefit rights from the Plan to another plan, or (iv) the direct
deposit of benefit payments to an account in a banking institution (if not
actually part of an arrangement constituting an assignment or alienation) shall
not be construed as an assignment or alienation.

        In the event that any Participant’s or Beneficiary’s benefits hereunder
are garnished or attached by order of any court, the Company or Trustee may
bring an action or a declaratory judgment in a court of competent jurisdiction
to determine the proper recipient of the benefits to be paid under the Plan.
During the pendency of said action, any benefits that become payable shall be
held as credits to the Participant’s or Beneficiary’s Account or, if the Company
prefers, paid into the court as they become payable, to be distributed by the
court to the recipient as the court deems proper at the close of said action.

        IN WITNESS WHEREOF, the Company has caused the Plan to be executed and
its seal to be affixed hereto, effective as of this 21st day of December, 2005.

ATTEST/WITNESS

/s/ LUCY P. BOSLEY                            
Print: Lucy P. Bosley    
          Assistant Secretary THE BLACK & DECKER CORPORATION

By: /s/ CHARLES E. FENTON                           (SEAL)
Print Name: Charles E. Fenton    
Date: December 21, 2005

19

--------------------------------------------------------------------------------

